 

REVEN HOUSING REIT, INC.

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of September 27, 2013 by and
among Reven Housing REIT, Inc., a Colorado corporation (the “Company”), the
persons and entities listed on Exhibit A attached hereto (each an “Investor,”
and collectively the “Investors”), and the person listed on Exhibit B hereto (
“Founder”). The Founder and the Investors are referred to herein collectively as
the “Voting Parties.”

 

Whereas, the Company proposes to sell shares of the Company’s Common Stock to
the Investors pursuant to the Stock Purchase Agreement (the “Purchase
Agreement”) of even date herewith (the “Financing”); and

 

Whereas, the Financing contemplates that the Investors shall be entitled to
nominate and elect four (4) directors (the “Investors Directors”) and the
Founder shall be entitled to nominate and elect two (2) directors (the “Founder
Directors”); and

 

Whereas, as a condition to the Financing, the Voting Parties have agreed to
enter into this Agreement.

 

Now, Therefore, in consideration of the mutual promises and covenants herein
contained, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Shares.  During the term of this Agreement, the Voting Parties each agree to
vote all shares of the Company’s voting securities now or hereafter owned by
them, whether beneficially or otherwise, or as to which they have voting power
(the “Shares”) in accordance with the provisions of this Agreement.

 

2. Election of Boards of Directors

 

(a) Voting. During the term of this Agreement, each Voting Party agrees to vote
all Shares in such manner as may be necessary to elect (and maintain in office)
as members of the Company’s Board of Directors the following individuals:

 

(i) The four (4) Investors Designees (as defined below) as the Investors
Directors; and

 

(ii) The two (2) Founder Designees (as defined below) as the Founder Directors.

 



-1-

 

 

(b) Designation of Directors.  The designees to the Company’s Board of Directors
described above (each a “Designee”) shall be selected as follows:

 

(i) The four (4) “Investors Designees” shall be chosen by a majority-in-interest
of the Investors.

 

(ii) The two (2) “Founder Designees” shall be chosen by a majority-in-interest
of the Founder; provided, however, that one of the Founder Designees shall be
the Company’s Chief Executive Officer. Such approval shall take the form of a
notice signed by a majority-in-interest of the Founder; provided, however, that
if no such notice has been delivered to the Secretary of the Company within ten
days prior to any regular or special meeting of stockholders or five days after
receiving an Action by Written Consent, the Secretary of the Company shall
deliver a ballot to Founder. Such ballot shall contain the nominee or nominees
of Founder, the names of which were delivered to the Secretary prior to the
mailing of the ballot, Directors and shall contain instructions that Founder is
to complete and return such ballot to the Secretary of the Company within five
days of the effective date of such notice.

 

(c) Current Designees.  For the purpose of this Agreement, the current directors
of the Company shall be deemed to be the following Designees: (i) Chad M.
Carpenter and Jon Haahr shall be deemed to be the Founder Designees, and (ii)
Xiaofan Bai, Guojuan Chen, Siyu Lan and Xiaohang Bai shall be deemed to be the
Investors Designees upon their election to the Board of Directors in connection
with the Financing.

 

(d) Changes in Designees.  From time to time during the term of this Agreement,
Voting Parties who hold sufficient Shares to select a Designee pursuant to this
Agreement may, in their sole discretion:

 

(i) notify the Company in writing of an intention to remove from the Company’s
Board of Directors any incumbent Designee who occupies a Board seat for which
such Voting Parties are entitled to designate the Designee; or

 

(ii) notify the Company in writing of an intention to select a new Designee for
election to a Board seat for which such Voting Parties are entitled to designate
the Designee (whether to replace a prior Designee or to fill a vacancy in such
Board seat).

 

In the event of such an initiation of a removal or selection of a Designee under
this section, the Company shall take such reasonable actions as are necessary to
facilitate such removals or elections, including, without limitation, soliciting
the votes of the appropriate stockholders, and the Voting Parties shall vote
their Shares to cause: (a) the removal from the Company’s Board of Directors of
the Designee or Designees so designated for removal; and (b) the election to the
Company’s Board Directors of any new Designee or Designees so designated.

 



-2-

 

 

(e) Size of Board of Directors.  During the term of this Agreement, each Voting
Party agrees to vote all Shares to maintain the authorized number of members of
the Board of Directors of the Company at six (6) directors.

 

3. Termination.  This Agreement shall terminate upon the earlier of (i) the
closing date of the Company’s first public offering of shares of its Common
Stock after the effective date of this Agreement; (ii) upon the approval by the
Company’s Board of Directors to apply for listing of the Company’s Common Stock
on the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the NYSE Euronext or the New York Stock Exchange; or (iii) the agreement
by the Founder and a majority-in-interest of the Investors, acting separately.

 

4. Additional Shares.  In the event that subsequent to the date of this
Agreement any shares or other securities (other than pursuant to a Change of
Control Transaction) are issued on, or in exchange for, any of the Shares by
reason of any stock dividend, stock split, consolidation of shares,
reclassification or consolidation involving the Company, such shares or
securities shall be deemed to be Shares for purposes of this Agreement. “Change
of Control Transaction” means either (a) the acquisition of the Company by
another entity by means of any transaction or series of related transactions to
which the Company is party (including, without limitation, any stock
acquisition, reorganization, merger or consolidation but excluding any sale of
stock for capital raising purposes) that results in the voting securities of the
Company outstanding immediately prior thereto failing to represent immediately
after such transaction or series of transactions (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the entity that controls such surviving entity) a majority of the total
voting power represented by the outstanding voting securities of the Company,
such surviving entity or the entity that controls such surviving entity; or
(b) a sale, lease or other conveyance of all or substantially all of the assets
of the Company.

 

5. Restrictive Legend.  Each certificate representing any of the Shares subject
to this Agreement shall be marked by the Company with a legend reading as
follows:

 

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED FROM THE ISSUER) AND BY ACCEPTING ANY INTEREST IN SUCH SHARES
THE PERSON HOLDING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.”

 

6. Miscellaneous

 

(a) Certain Definitions. Shares “held” by a Voting Party shall mean any Shares
directly or indirectly owned (of record or beneficially) by such Voting Party or
as to which such Voting Party has voting power. “Vote” shall included any
exercise of voting rights whether at an annual or special meeting or by written
consent or in any other manner permitted by applicable law. A
“majority-in-interest” of either the Founder or the Investors (each, a “Group”)
shall mean the holders of a majority of the Common Stock (determined on an
as-converted basis) then held by such Group.

 



-3-

 

 

(b) Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
e-mailed, mailed, or delivered to each party as follows: (i) if to a Voting
Party, at such Voting Party’s address, facsimile number or e-mail address set
forth in the Company’s records, or at such other address, facsimile number or
e-mail address as such Investor shall have furnished the Company in writing, or
(ii) if to the Company, at 7911 Herschel Avenue, Suite 201, (858) 459-4000,
Attn: Chief Executive Officer, or at such other address or contact information
as the Company shall have furnished to the Voting Parties in writing. All such
notices and communications will be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile or e-mail (with receipt of appropriate
confirmation), (iv) one business day after being deposited with an overnight
courier service of recognized standing or (v) four days after being deposited in
the U.S. mail, first class with postage prepaid. Each Investor agrees that such
notice may be given by facsimile or by electronic mail. In the event of any
conflict between the Company’s books and records and this Agreement or any
notice delivered hereunder, the Company’s books and records will control absent
fraud or error.

 

(c) Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto. The Company shall not permit the transfer
of any Shares on its books or issue a new certificate representing any Shares
unless and until the person to whom such security is to be transferred shall
have executed a written agreement pursuant to which such person becomes a party
to this Agreement and agrees to be bound by all the provisions hereof as if such
person was a Voting Party hereunder.

 

(d) Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of California as applied to agreements entered into
among California residents to be performed entirely within California, without
regard to principles of conflicts of law.

 

(e) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 

(f) Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and so all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

 

(g) Entire Agreement.  This Agreement and the exhibits hereto constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof. No party hereto shall be liable or bound to any other party
in any manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein.

 



-4-

 

 

(h) No Grant of Proxy. This Agreement does not grant any proxy and should not be
interpreted as doing so. Nevertheless, should the provisions of this Agreement
be construed to constitute the granting of proxies, such proxies shall be deemed
coupled with an interest and are irrevocable for the term of this Agreement.

 

(i) Not a Voting Trust. This Agreement is not a voting trust governed by Section
706(b) of the California Corporations Code and should not be interpreted as
such.

 

(j) Specific Performance.  It is agreed and understood that monetary damages
would not adequately compensate an injured party for the breach of this
Agreement by any party, that this Agreement shall be specifically enforceable,
and that any breach or threatened breach of this Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order. Further,
each party hereto waives any claim or defense that there is an adequate remedy
at law for such breach or threatened breach.

 

(k) Amendment.  Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by the Company, the
Founder and a majority-in-interest of Investors; provided, however, that
Investors purchasing Shares under the Stock Purchase Agreement after the Initial
Closing (as defined in the Purchase Agreement) may become parties to this
Agreement without any amendment of this Agreement pursuant to this paragraph or
any consent or approval of any other Voting Party; and provided, further, that
if any amendment, waiver, discharge or termination operates in a manner that
treats any Investor different from other Investors, the consent of such Investor
shall also be required for such amendment, waiver, discharge or termination. Any
such amendment, waiver, discharge or termination effected in accordance with
this paragraph shall be binding upon each Voting Party that has entered into
this voting agreement. Each Voting Party acknowledges that by the operation of
this paragraph, the holders of a majority of the Shares held by the Founder and
the holders of a majority of the Shares held by the Investors will have the
right and power to diminish or eliminate all rights of such Voting Party under
this Agreement.

 

(l) No Waiver. The failure or delay by a party to enforce any provision of this
Agreement will not in any way be construed as a waiver of any such provision or
prevent that party from thereafter enforcing any other provision of this
Agreement. The rights granted both parties hereunder are cumulative and will not
constitute a waiver of either party’s right to assert any other legal remedy
available to it.

 

(m) Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

 

(n) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.

 

[Signature Page Follows]

 

-5-

 

 

The parties have executed this Voting Agreement as of the date first above
written.

 



  REVEN HOUSING REIT, INC.,   a Colorado corporation           /s/ Chad M.
Carpenter   Signature of Authorized Signatory       Chad M. Carpenter, Chief
Executive Officer   Name and Title of Authorized Signatory           INVESTORS:
          King Apex Group Holdings II Limited   Name of Investor       /s/ Bai
Xiaofan   Signature of Authorized Signatory       Bai Xiaofan, Chief Executive
Officer   Name and Title of Authorized Signatory       King Apex Group Holdings
III Limited   Name of Investor       /s/ Bai Xiaofan   Signature of Authorized
Signatory       Bai Xiaofan, Chief Executive Officer   Name and Title of
Authorized Signatory           FOUNDER:           Chad M. Carpenter   Name of
Founder       /s/ Chad M. Carpenter   Signature of Authorized Signatory      
Chad M. Carpenter  

Name and Title of Authorized Signatory

 



[SIGNATURE PAGE TO VOTING AGREEMENT]



 

-6-

 

 

Exhibit A

 

INVESTORS

 

King Apex Group Holdings II Limited

 

King Apex Group Holdings III Limited

 

 

 

 

Exhibit B

 

FOUNDER

 

Chad M. Carpenter

 



 

